UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of February, 2010 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B. (File No. 333-164595), filed on January 29, 2010. Highlights Ø Growth in consolidated sales and operating segment income of 9.1% and 4.2% for full-year 2009, respectively Ø Record-high net additions of 200 thousand subscribers achieved by Sky during 2009,reaching close to two million subscribers Ø In the aggregate for our three cable subsidiaries, Revenue Generating Units reached 2.8 million of which 356 thousand were telephony subscribers Ø Approximately Ps.9,164 billion returned to shareholders through dividends, including the highest dividend ever paid by Televisa Ø Television Broadcasting sign-on to sign-off audience share of 70.8% during 2009 Consolidated Results Mexico City, D.F., February 25, 2010—Grupo Televisa, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “Televisa” or “the Company”), today announced results for fourth quarter and full year 2009. The results have been prepared in accordance with Mexican Financial Reporting Standards (Mexican FRS). The following table sets forth a condensed consolidated statement of income for the years ended December 31, 2009 and 2008, in millions of Mexican pesos, as well as the percentage of net sales that each line represents and the percentage change when comparing 2009 with 2008: 2009 Margin % 2008 Margin % Change % Consolidated net sales 52,352.5 100.0 47,972.3 100.0 9.1 Operating segment income 20,744.7 38.8 19,917.2 40.6 4.2 Consolidated operating income 15,156.9 29.0 15,127.8 31.5 0.2 Consolidated net income 6,582.7 12.6 8,730.7 18.2 (24.6) Controlling interest net income 6,007.1 11.5 7,803.7 16.3 (23.0) Consolidated net sales increased 9.1% to Ps.52,352.5 million in 2009 compared with Ps.47,972.3 million in 2008. This increase was attributable to revenue growth in our Cable and Telecom, Sky, Pay Television Networks, Programming Exports, Other Businesses, and Television Broadcasting segments, and was partially offset by a decrease in the sales of our Publishing segment. Consolidated operating income increased marginally by 0.2% to Ps.15,156.9 million in 2009 compared with Ps.15,127.8 million in 2008. This increase was attributable to higher sales that were offset by higher cost of sales, operating expenses, and depreciation and amortization. Controlling interest net income decreased 23% to Ps.6,007.1 million in 2009 compared with Ps.7,803.7 million in 2008. The net decrease of Ps.1,796.6 million primarily reflected a Ps.812.8 million increase in other expense, net, and a Ps.2,142.4 million increase in integral cost of financing. These unfavorable variances were offset by i) a Ps.29.1 million increase in operating income; ii) a Ps.334.6 million decrease in equity in losses of affiliates, net; iii) a Ps.443.5 million decrease in income taxes; and iv) a Ps.351.4 million decrease in noncontrolling interest net income. Full-Year Results by Business Segment The following table presents full-year results ended December 31, 2009 and 2008, for each of our business segments. Results for the full-year 2009 and 2008 are presented in millions of Mexican pesos. Net Sales 2009 % 2008 % Inc. % Television Broadcasting 21,561.6 40.3 21,460.7 43.7 0.5 Pay Television Networks 2,736.6 5.1 2,212.5 4.5 23.7 Programming Exports 2,845.9 5.3 2,437.2 5.0 16.8 Publishing 3,356.1 6.3 3,700.4 7.5 (9.3) Sky 10,005.2 18.7 9,162.2 18.7 9.2 Cable and Telecom 9,241.8 17.3 6,623.4 13.5 39.5 Other Businesses 3,771.4 7.0 3,498.5 7.1 7.8 Segment Net Sales 53,518.6 100.0 49,094.9 100.0 9.0 Intersegment Operations1 (1,166.1) (1,122.6) (3.9) Consolidated Net Sales 52,352.5 47,972.3 9.1 Operating Segment Income (Loss)2 2009 Margin % 2008 Margin % Inc. % Television Broadcasting 10,323.9 47.9 10,504.9 48.9 (1.7) Pay Television Networks 1,660.4 60.7 1,378.2 62.3 20.5 Programming Exports 1,437.2 50.5 1,076.8 44.2 33.5 Publishing 190.7 5.7 648.6 17.5 (70.6) Sky 4,478.8 44.8 4,416.8 48.2 1.4 Cable and Telecom 2,971.9 32.2 2,134.8 32.2 39.2 Other Businesses (318.2) (8.4) (242.9) (6.9) (31.0) Operating Segment Income 20,744.7 38.8 19,917.2 40.6 4.2 Corporate Expenses (658.2) (1.2) (478.3) (1.0) (37.6) Depreciation and Amortization (4,929.6) (9.4) (4,311.1) (9.0) (14.3) Consolidated Operating Income 15,156.9 29.0 15,127.8 31.5 0.2 1 For segment reporting purposes, intersegment operations are included in each of the segment operations. 2Operating segment income (loss) is defined as segment operating income (loss) before depreciation and amortization, and corporate expenses. Television Broadcasting Fourth-quarter sales increased 0.5% compared with the same period of 2008. Full-year sales increased 0.5% to Ps.21,561.6 million compared with Ps.21,460.7 million in 2008. This marginal increase, which exceeded our guidance for the year, was achieved in spite of the difficult economic environment and a difficult comparison resulting from the broadcast of the 2008 Olympic Games. Ratings remained strong due to successful telenovelas such as “Hasta que el Dinero nos Separe” and “Mañana es para Siempre”. Fourth-quarter operating segment income decreased 3.9% compared with the same period of 2008, and the margin was 49.6%. Full-year operating segment income decreased 1.7% to Ps.10,323.9 million compared with Ps.10,504.9 million in 2008, and the margin was 47.9%. The drop in margin of 100 basis points was smaller than our initial guidance of a drop in margins of 200 to 300 basis points for this business. The drop in margins is primarily explained by the negative translation effect of foreign currency-denominated costs of sales and operating expenses. Pay Television Networks Fourth-quarter sales increased 6.1% compared with the same period of 2008. Full-year sales increased 23.7% to Ps.2,736.6 million compared with Ps.2,212.5 million in 2008. The annual increase was driven by higher revenues from channels sold in Mexico and Latin America and higher advertising sales, as well as a positive translation effect of foreign currency-denominated sales. As of December 31, 2009, and through our cable and DTH affiliates worldwide, our Pay Television Networks business reached 23 million subscribers carrying an average of five Televisa pay TV channels each. Fourth-quarter operating segment income decreased 6.2% compared with the same period of 2008, and the margin was 54.3%. Full-year operating segment income increased 20.5% to Ps.1,660.4 million compared with Ps.1,378.2 million in 2008, and the margin was 60.7%. This increase reflects higher sales that were partially offset by an increase in cost of sales and operating expenses, driven mainly by investments made in the production and launch of new channels. In the third quarter of 2009, we launched our sports pay TV channel, Televisa Deportes Network (“TDN”). As part of the launch of TDN, the network will carry on an exclusive basis ten of the 64 games of the 2010 Soccer World Cup. Programming Exports Fourth-quarter sales increased 4% compared with the same period of 2008. Full-year sales increased 16.8% to Ps.2,845.9 million compared with Ps.2,437.2 million in 2008. The annual increase was attributable to i) a positive translation effect on foreign currency-denominated sales amounting to Ps.432.8 million; and ii)higher programming sales to Latin America, Europe, Asia and Africa. This increase was partially offset by a decrease in royalties from Univision, from US$146.5 million in 2008 to US$143 million in 2009. Fourth-quarter operating segment income increased 15.5% compared with the same period of 2008, and the margin reached a fourth-quarter record high of 49.5%. Full-year operating segment income increased 33.5% to Ps.1,437.2 million compared with Ps.1,076.8 million in 2008, reaching a record high margin of 50.5%. These results reflect higher sales that were partially offset by higher cost of sales and operating expenses. Publishing Fourth-quarter sales decreased 17.4% compared with the same period of 2008. Full-year sales decreased 9.3% to Ps.3,356.1 million compared with Ps.3,700.4 million in 2008. The annual decrease was driven by lower revenues from magazine circulation and advertising pages sold abroad as well as in Mexico. This negative impact was partially offset by a positive translation effect on foreign currency-denominated sales. Fourth-quarter operating segment income decreased 99.6% compared with the same period of 2008, and the margin was 0.1%. Full-year operating segment income decreased 70.6% to Ps.190.7 million compared with Ps.648.6 million in 2008, and the margin was 5.7%. This decrease reflects lower sales and higher operating expenses due to nonrecurrent charges such as an increase in allowances and doubtful accounts and certain restructuring costs, as well as a negative translation effect on foreign currency-denominated costs that were partially compensated by lower cost of sales, mainly in cost of paper and printing. Sky Fourth-quarter sales increased 9.3% compared with the same period of 2008. During the quarter, Sky added a total of 143 thousand subscribers of which 140 thousand were in Mexico, the highest growth on record for a single quarter, and three thousand were in Central America and the Dominican Republic. The growth in Mexico is explained mainly by the success of Sky´s new low-cost offerings. Full-year sales increased 9.2% to Ps.10,005.2 million compared with Ps.9,162.2 million in 2008. The annual increase was driven by i) an increase in the subscriber base in Mexico; ii) growth of Sky operations in Central America and the Dominican Republic; and iii) higher advertising revenues. As of December 31, 2009, the number of gross active subscribers increased to 1,959,722 (including 144,326 commercial subscribers), compared with 1,759,801 (including 128,937 commercial subscribers) as of December 31, 2008. Sky closed the quarter with more than 137 thousand subscribers in Central America and the Dominican Republic. Fourth-quarter operating segment income increased 5.4% compared with the same period of 2008, and the margin was 43.4%. Full-year operating segment income increased 1.4% to Ps.4,478.8 million compared with Ps.4,416.8 million in 2008, and the margin was 44.8%. This increase reflects higher sales that were partially offset by higher cost of sales and operating expenses explained primarily by the amortization of costs related with the exclusive transmission of 24 matches of the 2010 Soccer World Cup by Ps.220 million. Cable and Telecom Fourth-quarter sales increased 21.7% compared with the same period of 2008. This increase includes the consolidation effect of Cablevision Monterrey (“TVI”) starting October 1, 2009. TVI reached 425 thousand revenue generating units (RGUs) by the end of 2009 and represented incremental sales of Ps.391 million. Full-year sales increased 39.5% to Ps.9,241.8 million compared with Ps.6,623.4 million in 2008. This increase was attributable to i) the addition of more than 350 thousand RGUs in Cablevisión and Cablemás during the year driven mainly by the success of our competitive triple-play bundles; and ii) to the consolidation of Cablemás since June 1, 2008 and of TVI. During the year, Cablevisión, Cablemás, and Bestel net sales reached Ps.3,378.8 million, Ps.3,649 million, and Ps.1,823 million, respectively. Fourth-quarter operating segment income increased 15.3% compared with the same period of 2008, and the margin was 29.6%. These results include the consolidation of TVI, which generated operating segment income of Ps.135.5 million. Full-year operating segment income increased 39.2% to Ps.2,971.9 million compared with Ps.2,134.8 million in 2008, and the margin was 32.2%. These results reflect higher sales in the cable platforms that were partially offset by i) an increase in advertising campaigns around triple-play packages; ii) a negative translation effect on foreign currency-denominated costs; iii) the costs inherent to growth in the subscriber base; and iv) higher costs and expenses resulting fromCablemás and TVI’s consolidation. During the year, Cablevisión generated operating segment income of Ps.1,248.9 million, Cablemás generated operating segment income of Ps.1,369 million, and Bestel generated operating segment income of Ps.218.5 million. The following table sets forth the breakdown of subscribers for each of our three cable and telecom subsidiaries. 2009 Cablevisión Cablemás TVI Video 632,061 912,825 237,062 Broadband 250,550 289,006 112,105 Telephony 133,829 146,406 75,779 RGUs 1,016,440 1,348,237 424,946 Other Businesses Fourth-quarter sales increased 11.9% compared with the same period of 2008. Full-year sales increased 7.8% to Ps.3,771.4 million compared with Ps.3,498.5 million in 2008. The annual increase was driven by higher sales in our gaming, soccer and internet businesses, which were partially offset by a decrease in sales in our feature-film distribution, publishing distribution, and radio businesses. Fourth-quarter operating segment loss increased 33.7% compared with the same period of 2008. Full-year operating segment loss increased 31% to Ps.318.2 million compared with Ps.242.9 million in 2008, reflecting higher cost of sales and operating expenses that were partially offset by higher sales. Corporate Expenses Share-based compensation expense in 2009 and 2008 amounted to Ps.375.7 million and Ps.222 million, respectively, and was accounted for as corporate expense. Share-based compensation expense is measured at fair value at the time the equity benefits are granted to officers and employees, and is recognized over the vesting period. Non-operating Results Other Expense, Net Other expense, net, in the year ended December 31, 2009, included primarily impairment adjustments to intangible assets, professional services in connection with certain litigation, donations, and disposition of property and equipment. Other expense, net, increased by Ps.812.8 million, or 85.4%, to Ps.1,764.9 million for the year ended December 31, 2009, compared to Ps.952.1 million for the year ended December 31, 2008. This increase reflected primarily i) higher non-cash impairment adjustments made to the carrying value of goodwill of certain businesses in our Cable and Telecom, Television Broadcasting and Publishing segments, and trademarks in our Publishing segment; ii) the absence of other income recognized in 2008, derived from a litigation settlement in January 2009; and iii) an increase in loss on disposition of property and equipment. These unfavorable variances were partially offset by a decrease in professional services in connection with certain litigation. Integral Cost of Financing The following table sets forth integral cost of financing stated in millions of Mexican pesos for the years ended December 31, 2009 and 2008. 2009 2008 Increase (decrease) Interest expense 3,136.4 2,816.4 320.0 Interest income (1,053.4) (1,299.8) 246.4 Foreign exchange loss (gain), net 890.3 (685.7) 1,576.0 Integral cost of financing 2,973.3 830.9 2,142.4 The net expense attributable to integral cost of financing increased by Ps.2,142.4 million, to Ps.2,973.3 million for the year ended December 31, 2009 from Ps.830.9 million for the year ended December 31, 2008. This increase reflected i) a Ps.1,576 million increase in foreign exchange loss resulting from the unfavorable effect of a 5.5% appreciation of the Mexican peso against the US dollar in 2009 versus a 26.7% depreciation of the Mexican peso against the US dollar in 2008, primarily on foreign currency hedge contracts; ii) a Ps.320 million increase in interest expense, due primarily to a higher average principal amount of long-term debt in 2009; and iii) a Ps.246.4 million decrease in interest income explained primarily by a reduction of interest rates applicable to cash equivalents and temporary investments in 2009. Equity in Losses of Affiliates, Net Equity in losses of affiliates, net, decreased by Ps.334.6 million, or 31.9%, to Ps.715.3 million in 2009 compared to Ps.1,049.9 million in 2008. This decrease reflected mainly a reduction in equity in losses of i) Volaris, our 25% interest in a low-cost carrier airline with a concession to operate in Mexico; and ii) La Sexta, our 40% interest in a free-to-air television channel in Spain. Equity in losses of affiliates, net, for the year ended December 31, 2009, is comprised for the most part by the equity in loss of La Sexta, which was partially offset by the equity in earnings of other associates. Income Taxes Income taxes decreased by Ps.443.5 million, or 12.4%, to Ps.3,120.7 million in 2009 from Ps.3,564.2 million in 2008. This decrease reflected a lower corporate income tax base, which was offset by a higher corporate income tax rate. Noncontrolling Interest Net Income Noncontrolling interest net income decreased by Ps.351.4 million, or 37.9%, to Ps.575.6 million in 2009, from Ps.927 million in 2008. This decrease primarily reflected a lower portion of consolidated net income attributable to interests held by noncontrolling equity owners in our Sky segment, as well as a higher portion of consolidated net loss attributable to interests held by noncontrolling stockholders in our Cable and Telecom segment. Other Relevant Information Capital Expenditures and Investments During 2009, we invested approximately US$499.3 million in property, plant and equipment as capital expenditures, including approximately US$239 million for our Cable and Telecom segment, US$128.8 million for our Sky segment, US$17.5 million for our Gaming business, and US$114 million for our Television Broadcasting segment and other businesses. In addition, we made capital contributions in connection with our 40% interest in La Sexta in the amount of €35.7 million (Ps.663.1 million). Our investment in property, plant and equipment in our Cable and Telecom segment during 2009 included approximately US$128.3 million for Cablevisión, US$77.6 million for Cablemás, US$19 million for TVI, and US$14.1 million for Bestel. Debt and Capital Lease Obligations The following table sets forth our total consolidated debt and capital lease obligations as of December 31, 2009 and 2008. Amounts are stated in millions of Mexican pesos. Dec 31, 2009 Dec 31, 20081 Increase (decrease) Current portion of long-term debt 1,433.0 2,270.4 (837.4) Long-term debt (excluding current portion) 41,983.2 36,630.6 5,352.6 Total debt 43,416.2 38,901.0 4,515.2 Current portion of long-term capital lease obligations 235.3 151.6 83.7 Long-term capital lease obligations (excluding current portion) 1,166.5 1,222.2 (55.7) Total capital lease obligations 1,401.8 1,373.8 28.0 1 Some reclasifications to previously reported 2008 amounts were made to reflect the 2009 presentation. As of December 31, 2009 and 2008, our consolidated net (debt) cash position (cash and cash equivalents, temporary investments, and noncurrent held-to-maturity and available-for-sale investments less total debt) was Ps.(576.3) million and Ps.3,812.5 million, respectively. The aggregate amount of noncurrent held-to-maturity and available-for-sale investments as of December 31, 2009 and 2008 was Ps.3,996.1 million and Ps.809.1 million, respectively. Dividends In addition to the dividend paid in May 2009, on December 10, 2009 our stockholders approved the payment of a dividend of Ps.1.35 per CPO, which was paid in cash in December 2009 in the amount of Ps.3,980.8 million. Shares Repurchased and Outstanding During 2009, we repurchased approximately 13.3 million CPOs in the aggregate amount of Ps.705.1 million. As of December 31, 2009 and 2008, our shares outstanding amounted to 327,230.6 million and 328,392.8 million shares, respectively; and our CPO equivalents outstanding amounted to 2,796.8 million and 2,806.8 million CPO equivalents, respectively. Not all of our shares are in the form of CPOs.
